STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

"M.L." AND SON "R.P." ON
BEHALF OF AND AS THE
ATTORNEY-IN-FACT OF HIS
MOTHER, "A.P."

VERSUS

MAGNOLIA ASSISTED LIVING,
LLC; THOMAS MULLINS, JR.;
AND TAMMI DUHON

NO. 2022 CW 0791

SEPTEMBER 12, 2022

 

 

In Re: Magnolia Assisted Living, LLC; Thomas Mullins, Jr.;
and Tammi Duhon, applying for supervisory writs, 23rd
Judicial District Court, Parish of Assumption, No.
115842.

BEFORE : WELCH, PENZATO, AND LANIER, JJ.

WRIT DENIED.

AHP
WIL

COURT OF APPEAL, FIRST CIRCUIT

ac)

DEPUTY CLERK OF COURT
FOR THE COURT